My dissent herein is because I believe that the majority is giving the act involved (4991, Pope's Digest) a liberal construction instead of a strict construction. I will attempt to clarify and elucidate my statement.
I. The Act is a Legislative Grant, and is to be Strictly Construed.
The appellee claims the free right to have its wires attached to the bridge (about 1600 feet long) now being erected by the State Highway Commission, over, or leading to, the Arkansas River between the cities of Van Buren and Ft. Smith. The appellee will thus be using free the bridge built by the state, and will be saved the expense of the erection of poles and towers and other equipment necessary to elevate and run its wires over the river. The appellee claims this free right under Act No. 107 of 1885, the first section of which is now 4991 of Pope's Digest, and which is referred to hereinafter as "The Act." *Page 1107 
In 59 C.J. 1122 the rule is stated: "As a general rule legislative grants must be construed strictly in favor of the public and most strongly against the grantee, and whatever is not granted in clear and explicit terms is withheld . . . These rules have been held applicable to legislative grants of property, rights, or privileges."
And in Sutherland on Statutory Construction, 3rd Ed., vol. 3, 6402 it is said: "Traditionally, legislative grants of rights, powers, privileges and immunities have been given a strict interpretation against the claims of the grantee."
And in 6502 of the same volume the rule is stated: "The general rule, then, is that statutes granting corporate powers, rights, privileges and immunities are strictly interpreted in favor of the public and against the corporation. This policy of strictly limiting corporate activities achieves the dual protection of the state, represented by the public dealing with or affected by the corporation, on the one hand, and the rights of the share -holders on the other. Consistent with the general rule that all legislative grants are interpreted strictly against the grantees the rule is of decisive importance in a limited number of situations, of which the following are most common: (1) Where it is contended that the state has granted away its police power over the corporation. (2) Where it is claimed that the corporation is exempted from the taxing power of the state. (3) Where the corporation claims other exclusive rights and privileges which constitute a monopoly. (4) Where it is asserted that the corporation is empowered to impose upon the commonlaw or statutory rights of others. (5) Where the corporation seeks to extend a gratuitous contribution or gift from the government."
And in Crawford on Statutory Construction, 245, the rule is stated: "Legislative grants — whether they be of property, rights or privileges, or to municipal or private corporations, or individuals — must be strictly construed against the grantee and in favor of the grantor — the government or the public. Where there is and doubt, it must be resolved in favor of the public. Nothing, *Page 1108 
therefore, will pass by virtue of the grant except what is given in clear and explicit terms."
The rule of strict construction in Legislative grants was recognized in the famous case of Charles River Bridge v. Warren Bridge, 36 U.S. 420, 9 L. Ed. 773, decided by Chief Justice TANEY in 1837. This court has recognized this rule of strict construction in several cases. El Dorado v. Coats, 175 Ark. 289, 299 S.W. 355; Citizens Pipe Line Co. v. Twin City Pipe Line Co., 178 Ark. 309,10 S.W.2d 493. So there is no need to labor the point further.
II. The Definition of Strict Construction.
Having thus shown that the act is to be strictly construed, if becomes necessary to see what is strict construction. In Black's Law Dictionary, 3rd Ed., p. 413, strict construction is defined as follows: "Strict (or literal) construction is construction of a statute or other instrument according to its letter, which recognizes nothing that is not expressed, takes the language used in its exact and technical meaning, and admits no equitable considerations or implications. Barber Asphalt Paving Co. v. Watt, 51 La. Ann. 1345, 26 So. 70; Stanyan v. Peterborough, 69 N.H. 372, 46 A. 191; Bullington v. Lowe, 94 Okla. 234, 221 P. 502; Warner v. King,267 Ill. 82, 107 N.E. 837." See, also, Priest v. Capitain,236 Mo. 446, 139 S.W.2d 205, where the same definition is approved.
In Crawford on Statutory Construction, 238 it is stated: "If a statute is to be strictly construed, nothing should be included within its scope that does not come clearly within the meaning of the language used. Its language must be given its exact and technical meaning, with no extension on account of implications or equitable considerations; or, as has been aptly asserted, its operation must be confined to cases coming clearly within the letter of the statute as well as within its spirit or reason. Or stated perhaps more concisely, it is the close and conservative adherence to the literal or textual interpretation." *Page 1109 
III. Analysis of the Act.
Having thus demonstrated that the act involved here is to be strictly construed, and having shown exactly what is meant by strict construction, I now proceed to analyze the act (which is 4991 of Pope's Digest) and to interpret and weigh its grants by this rule of strict construction. By this section of the Digest appellee is given the right to construct and maintain its lines in any one of six situations. I list them in the order listed in the statute and in the language of the statute, to-wit:
(1) "Along and over the public highways" (including streets of cities).
(2) "Across and under the waters."
(3) "Over any lands or public works belonging to this State."
(4) "On and over the lands of private individuals."
(5) "Along . . . railroads and turn pikes."
(6) "On and over bridges, trestles, or structures of said railroads."
Now unless the free right claimed by the appellee can be found in one of these six situations, then it does not exist; and such claimed free right must be found in the literal language — not in any expanded interpretation. For the purposes of clarity I desire to consider the items (supra) in the order six, five, and four and then items one, two, and three.
The sixth item above ("on and over bridges . . . or railroads") is the only item that mentions "bridges," so this item is first considered. It will be observed that the "bridges" mentioned in this item are bridges of railroads and are not bridges built and owned by the state as in the case at bar. So the sixth item cannot support the contention of the appellee because the sixth item does not refer to the type of bridges involved in this suit.
But since "bridges" were specifically mentioned in the sixth item above, and not mentioned in any other item, it necessarily follows that, by strict construction, "bridges" cannot be implied into any of the other items; *Page 1110 
because of the rule of construction that the mentioning of bridges in one place and the omission to mention in another place in the statute is a legislative refusal to include bridges in any other item. This rule of construction is an application of the rule of "express mention and implied exclusion" in accordance with the latin maxim "expressio unius est exclusio alterius," see 59 C.J. 984 and 25 R.C.L. 981. So I contend that the only bridges over which the telephone lines may run, under this statute, are railroad bridges — not highway bridges built and owned by the state.
The fifth item ("along . . . railroads and turnpikes") could not apply, because there is no allegation in this case about railroads or turn pikes. Likewise the fourth item ("on and over lands of private individuals") does not apply here because, (a) no private individuals are involved, and (b) even if this item did apply there would have to be compensation under the provision of the same statute.
Coming then to the first item ("along and over the public highways"), the majority says that this item justifies the appellee, since the bridge in question is a part of the public highway system of Arkansas, and is, as the majority says, "a highway on stilts." But that statement and holding of the majority is answered by the well known fact that in 1885 (when the act here involved was passed) the state had no bridges; so the Legislature could not have intended bridges to be included in the words "public highway" when the state at that time did not have any bridges. It was over forty years after the passage of this act before the state began the construction of bridges over navigable streams. For the majority to say that the words, "public highways," as used in 1885, include the words, "public bridges" as fixed by legislative enactment forty years later is certainly to expand the construction of the Act of 1885. In other words the majority is giving the act a liberal construction as opposed to a strict construction. Here is how Black's Law Dictionary, 3rd Ed., p. 413 defines liberal construction: "Liberal (or equitable) construction, on the other hand, *Page 1111 
expands the meaning of the statute to meet cases which are clearly within the spirit or reason of the law, or within the evil which it was designed to remedy, provided such an interpretation is not inconsistent with the language used; it resolves all reasonable doubts in favor of the applicability of the statute to the particular case."
When the majority tries to include "public bridges" in the words "public highways" in this act, then, to my way of thinking, the majority is clearly giving the statute a liberal construction which is the error that I complain of.
Likewise and for the same reason fatal to item one, I submit that item two of the statute ("across and under the waters") and item three of the statute ("over any lands or public works belonging to this state") must each be interpreted in the light of such matters as were in contemplation of the Legislature in 1885 when the act was passed; and at that time the state had no public bridges.
In short, the Act of 1885 must not be construed now in the light of present day enlarged conditions to take away from the state and the public, and give to a corporation, rights which were not granted. The two Arkansas cases (cited before, El Dorado v. Coats, and Citizens Pipe Line Co. against Twin City Pipe Line Co.) show how this court heretofore strictly construed grants. I believe these cases should be applied to the case at bar.
Therefore I respectfully dissent from the majority, because, according to my views, the grant to the appellee must be strictly construed rather than liberally construed, as I think the majority has done.